Citation Nr: 0934665	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-25 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The appellant had active service in the Navy from October 
1955 until September 1957.  The appellant also had subsequent 
service in the Navy Reserves from August 1955 until August 
1961 and from June 1966 until April 1973.  The appellant 
subsequently served with the Air National Guard of Tennessee 
from April 1973 until August 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee.

On his July 2006 Appeal To Board Of Veterans' Appeals (VA 
Form 9) the appellant requested a personal hearing over which 
a Veterans Law Judge of the Board would have presided while 
at the RO.  In a January 2007 statement, the appellant's 
representative indicated that the request for the Travel 
Board hearing was withdrawn.  There are no other hearing 
requests of record, so the Board deems his request for a 
hearing withdrawn. See 38 C.F.R. § 20.704(e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses further 
development is necessary.

Although the appellant had active service with the Navy, the 
appellant contends that his bilateral hearing loss was caused 
by his subsequent service in the Air Force National Guard.  
The record includes an Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD Form 214) for service in 
the Tennessee Air National Guard for the period from April 
1985 until August 1987.  Significantly, this DD Form 214 
reports a history of 21 years, 11 months and 18 days of prior 
reserve service and indicated that the appellant had National 
Guard service from April 1973 until August 1987.  The Board 
observes, however, that the appellant's complete periods of 
active duty, active duty for training and inactive duty for 
training with the Air National Guard has not been verified.

With respect to the appellant's Air National Guard service, 
the applicable laws and regulations permit service connection 
only for a disability resulting from disease or injury 
incurred in or aggravated coincident with active duty for 
training (ACDUTRA), or for disability resulting from injury 
during inactive duty training (INACDUTRA). See 38 U.S.C.A. § 
101(22),(23),(24) (West 2002); 38 C.F.R. § 3.6 (2008).

ACDUTRA is defined, in part, as full-time duty in the Armed 
Forces performed by Reserves for training purposes and full- 
time duty in the National Guard. 38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty for training is generally 
duty (other than full-time duty) prescribed for Reserves or 
duty performed by a member of the National Guard of any state 
(other than full- time duty).  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).  Annual training is an example of active 
duty for training while weekend drills are inactive duty.  

Therefore, the appellant's service personnel records should 
be obtained to ascertain whether the appellant may have been 
serving on active duty; active duty for training; or inactive 
duty for training at the time of the incurrence of the 
claimed disorder.

Furthermore, the evidence suggests that the appellant may 
have a pre-existing hearing loss disability.  Specifically, 
the March 1973 entrance examination for the Air National 
Guard reflected the appellant had hearing thresholds above 40 
decibels in the 3000 and 4000 Hertz frequencies of the right 
ear.  If the appellant has a condition that pre-existed 
service, the issue becomes whether the disease or injury was 
aggravated during service.  Although pre-existing injury or 
disease will be presumed to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease; the Board notes that this presumptive provision does 
not apply to claims based solely upon active duty for 
training or inactive duty for training.  Paulson v. Brown, 7 
Vet. App. 466, 470-71 (1995) (noting that the Board did not 
err in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
ACDUTRA and had not established any service-connected 
disabilities from that period); McManaway v. West, 13 Vet. 
App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of [ACDUTRA], 
a disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military 
service and claimant does not achieve Veteran status for 
purposes of that claim.").  Although the condition may not be 
presumed to be aggravated, as the laws specifically provide 
that service connection is warranted for a disability 
resulting from disease or injury incurred in or aggravated 
coincident with ACDUTRA.

Accordingly, the Board finds that a VA examination is 
warranted to assess whether or not any pre-existing 
disability was aggravated by any period of ACDUTRA or was the 
result of the natural progression of the disiability.  See 
Douglas v. Shinseki, 23Vet. App. 19, 24 (2009)(finding that 
precluding VA from obtaining evidence to rebut a presumption 
would render meaningless the statutory mandate that a 
presumption may be rebuttable with affirmative evidence to 
the contrary).  

The Board also finds a VA examination is warranted to 
determine the etiology of the left ear hearing loss.  Under 
the duty to assist, a medical examination or medical opinion 
is considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of a disability; (2) establishes that the 
appellant suffered an event, injury, or disease in service; 
and (3) indicates that the claimed disability or symptoms may 
be associated with an established event, injury or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to make 
a decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, there is evidence of a current 
disability, reports of noise exposure during service and a 
private record from October 2008 that relate the results of 
testing ruled out any medically manageable aspect of the 
hearing loss and was consistent with cochlear outer hair cell 
damage, most likely secondary to noise exposure.  
Additionally, private records dated in November 2008 and 
December 2008 conclude the appellant had hearing loss, most 
likely secondary to noise exposure.  Therefore, the appellant 
has met the criteria of 38 C.F.R. § 3.159 and an etiology 
opinion is warranted.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate 
steps to secure all of the appellant's 
National Guard personnel records through 
official channels, including a breakdown 
of all periods of ACDUTRA and INACDUTRA, 
from the Official Military Personnel File 
(OMPF), Office of the Adjutant General of 
Tennessee, or from any other appropriate 
source.  These records should be 
associated with the claims file.  If there 
are no records, documentation used in 
making that determination should be set 
forth in the claims file.

2.  The RO/AMC shall schedule the 
appellant for an appropriate VA 
examination to determine the nature and 
etiology of his hearing loss.  The entire 
claims file and a copy of this Remand must 
be reviewed by the examiner in conjunction 
with conducting the examination.  All 
necessary tests and studies should be 
performed, and all findings must be 
reported in detail.

Based on examination findings, as well as 
a review of the record showing treatment 
for hearing loss the examiner is requested 
to render an opinion as to the following:

(a) Whether the hearing loss of the right 
ear noted on the March 1973 entrance 
examination increased in severity during 
the appellant's period of National Guard 
service.  In answering this question, the 
examiner should specify whether the 
appellant sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a permanent 
worsening of the underlying pathology of 
any such condition due to or during 
service, resulting in any current 
disability.  Further, the examiner is 
asked to set forth whether any increase in 
severity during service was due to the 
natural progression of the 
disease/disability.

(b) Whether any current hearing loss of 
the left ear is at least as likely as not 
(a 50 percent probability or more) related 
to his inservice acoustic trauma.

The examiner is directed to reconcile any 
opinions which may be inconsistent with 
the results of the current findings on 
examination.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

3.  The RO/AMC will then review the 
appellant's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, and 
that no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The 
appellant need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


